MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                             Apr 24 2020, 7:06 am
regarded as precedent or cited before any
                                                                      CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
the defense of res judicata, collateral                                and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Amy Noe Dudas                                             Curtis T. Hill, Jr.
Richmond, Indiana                                         Attorney General of Indiana

                                                          Robert L. Yates
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Catherine Adkins,                                         April 24, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2121
        v.                                                Appeal from the Wayne Circuit
                                                          Court
State of Indiana,                                         The Honorable David A. Kolger,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          89C01-1602-F1-1



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020            Page 1 of 11
                                             Case Summary
[1]   Following a bench trial, Catherine J. Adkins was convicted of neglect of a

      dependent resulting in death, a Level 1 felony. On appeal, Adkins argues that

      the evidence is insufficient to support her conviction.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On October 24, 2015, Adkins, Meggan Himelick, and nine-year-old K.B., of

      whom Himelick had guardianship, attended the Halloween Howl event in

      Richmond. While there, they met up with Himelick’s longtime friend, Holly

      Collette, who brought her eleven-month-old son K.S. and two other children.

      K.S. had been acting normal all day and evening and had no visible bruising or

      abrasions to his face.


[4]   Around 6:30 p.m., Adkins, Himelick, and K.B. left the event and took K.S.

      with them. Adkins and Himelick often watched K.S., and it was not unusual

      for K.S. to stay overnight. After stopping for food, they made it back to their

      apartment around 7:00 p.m. K.B. was in the family room watching television,

      and Adkins and Himelick took K.S. back to their bedroom where K.S. took a

      bottle and then fell asleep on their bed. In the meantime, Adkins and Himelick

      smoked marijuana and watched a movie in the bedroom. After the movie

      ended around 9:00 p.m., Himelick headed to the kitchen to do dishes, leaving

      Adkins in the room with K.S., who was starting to wake.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 2 of 11
[5]   According to Himelick, Adkins came out of the bedroom carrying K.S. between

      9:15 and 9:30 p.m. Adkins told Himelick that she tripped over a pillow in the

      bedroom and fell against the doorframe, but she did not think K.S. hit his head.

      Using a flashlight, Himelick checked K.S.’s pupils and noted that he appeared

      to be fine. Himelick said that K.S. then sat on the floor and drank more

      formula from his bottle. At 9:54 p.m., Himelick sent the following text message

      to Collette: “[K.S.] don’t feel good. He won’t let us put him down. He’s

      crying real bad. Well [Adkins] has him calmed down now. Has he been like

      that all day today?” State’s Exhibit 1. Soon after, K.S. started shaking and his

      breathing became shallow. Their apartment was across the street from Reid

      Hospital, so they then took K.S. to the emergency room.


[6]   At 10:00 p.m., Adkins carried a “limp” K.S. into the emergency room.

      Transcript Vol. II at 68. Tobey Gilmore, a triage nurse, asked what had

      happened. Adkins stated that she did not know but explained that K.S. had

      been fussy and did not take his bottle well. Noting that K.S.’s color was not

      good and that he was not breathing properly, Gilmore immediately took him to

      the trauma resuscitation room and called for a rapid response team. Thereafter,

      Gilmore went back to the waiting room where he overheard Adkins and

      Himelick discussing how Adkins fell into a doorframe while holding K.S.


[7]   Dr. Michael Baldwin treated K.S. in the emergency room. Given his initial

      observations that K.S. had a bruise on his left forehead, was unresponsive, was

      not breathing, and had low blood pressure, Dr. Baldwin ordered a CT scan,

      which confirmed that K.S. had a very serious brain injury. Dr. Baldwin opined

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 3 of 11
      that K.S.’s head injury could not have occurred by Adkins falling with K.S. in

      her arms and K.S. hitting his head on the doorframe, but rather, K.S.’s head

      injury was consistent with inflicted trauma.


[8]   K.S. was transferred to Riley Children’s Hospital in Indianapolis, where he

      underwent emergency surgery to relieve pressure on his brain. When Collette

      and K.S.’s father arrived at Riley, they were informed that despite the medical

      intervention, K.S. was brain dead. The decision was made to remove K.S.

      from life support, and he died on October 25, 2015.


[9]   Dr. Mirfrida Geller, a forensic pathologist with the Marion County Coroner’s

      Officer, performed an autopsy on K.S. As part of her external examination, Dr.

      Geller noted several injuries consistent with inflicted, blunt-force trauma,

      including a forehead contusion, an abrasion surrounded by a contusion on the

      right cheek near the right ear, an abrasion surrounded by a contusion on the left

      cheek near the left ear, a small abrasion near the right brow, a large bruise

      around the right eye, and an abrasion and contusion on the top, right side of the

      head. During her internal examination, Dr. Geller discovered a “severe”

      subdural hematoma inside K.S.’s skull caused by several hemorrhages from the

      meninges covering his brain tissue. Id. at 221. The hematoma covered all of

      the right side and some of the left side of K.S.’s brain. The severity of the

      hematoma was such that the pressure it created shifted the right hemisphere of

      K.S.’s brain approximately seven millimeters to the left. This brain shift caused

      extensive damage to the fluid-housing structures of K.S.’s brain, which



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 4 of 11
       produced the respiratory failure and very low blood pressure K.S. presented

       with at the emergency room.


[10]   In addition to the hemorrhages of the meninges, Dr. Geller noted that K.S.

       suffered a severe hemorrhage at the base of his skull, small contusions on the

       brain cortex, and multilayer hemorrhages in the cortex on the right side of his

       brain. K.S. also had retinal hemorrhaging in both eyes. Dr. Geller opined that

       her findings were consistent with multiple acts of blunt force trauma and

       specifically found them inconsistent with a stumble into a door as described by

       Adkins. Dr. Geller concluded that K.S.’s cause of death was homicide as the

       multiple injuries he suffered were inflicted by someone else.


[11]   On February 19, 2016, the State charged Adkins with neglect of a dependent

       resulting in death, a Level 1 felony. A bench trial was held July 24-25, 2019.

       At trial, Dr. Ralph Hicks, a physician who is board certified in child abuse

       pediatrics and a professor of clinical pediatrics at Indiana University School of

       Medicine, testified that he performed an external examination of K.S. and

       reviewed all available medical records. Dr. Hicks explained that severe retinal

       hemorrhaging, like that seen in K.S., is consistent with inflicted trauma and

       inconsistent with accidental head injuries or short falls. He described the

       numerous bruises found on K.S.’s cheeks, around his eye, and about his head.

       Because the five different locations of soft-tissue injuries on K.S.’s head were on

       different planes of the body, Dr. Hicks concluded that K.S. suffered from

       multiple blunt-force impacts. Dr. Hicks opined that Adkins’s explanation of

       what happened did not “adequately explain . . . the number . . . of different

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 5 of 11
       injuries” K.S. sustained. Transcript Vol. III at 12. Given Adkins’s explanation

       of how she tripped while holding K.S., Dr. Hicks believed it would have been

       “awfully unusual” for K.S. to have sustained a fatal injury. Id.


[12]   Dr. Hicks further testified that when a child unable to talk presents with

       significant injuries and the explanation offered by the child’s caregiver is not

       consistent therewith or changes over time, such is evidence to a practitioner that

       someone may have inflicted the child’s injuries. Dr. Hicks concluded that such

       was the case here. Specifically, when Adkins arrived at Reid Hospital, she said

       only that K.S. had been fussy and did not eat well and that she did not know

       what had happened. She was later overhead explaining that she tripped and fell

       into a door frame while carrying K.S. When Collette arrived at Reid Hospital,

       she confronted Adkins and asked her what happened, and Adkins responded

       that nothing happened. A short time later, Adkins voluntarily told the

       discharge planner at Reid Hospital that she had tripped while holding K.S. and

       hurt herself but that K.S. was not hurt. Later that night, when questioned by

       police, Adkins stated that she had tripped over a pillow and fell into the door

       frame but that she did not believe K.S. hit his head. When questioned by a

       family case manager with the Department of Child Services, Adkins stated that

       when she tripped, K.S.’s head “jerked forward very hard.” Transcript Vol. II at

       118.


[13]   Regardless of what caused K.S.’s injuries, Dr. Hicks testified that he would not

       have expected K.S. to act normally, i.e., sitting up, making eye contact, eating,

       or smiling, after sustaining such injuries. Dr. Hicks testified that immediately

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 6 of 11
       after suffering the type of forceful blows that K.S. did, a reasonable person

       would have known that K.S. was in immediate danger. Finally, Dr. Hicks

       explained that in the case with active bleeding and brain swelling, prompt

       medical care increases the likelihood of a more favorable outcome.


[14]    On July 29, 2019, the trial court found Adkins guilty as charged. Following a

       sentencing hearing on August 15, 2019, the trial court sentenced Adkins to

       thirty years with ten years suspended. Adkins now appeals. Additional facts

       will be provided as necessary.


                                        Discussion & Decision
[15]   Our standard of review for sufficiency claims is well settled. Dickenson v. State,

       835 N.E.2d 542, 551 (Ind. Ct. App. 2005), trans. denied. We do not reweigh the

       evidence or assess the credibility of witnesses. Id. We look to the evidence and

       the reasonable inferences to be drawn therefrom that support the verdict. Id.

       We will affirm the convictions if there is sufficient probative evidence from

       which a reasonable trier of fact could have found the defendant guilty beyond a

       reasonable doubt. Id. at 552.


[16]   Ind. Code § 35-46-1-4(a) provides, in pertinent part, that “[a] person having the

       care of a dependent, whether assumed voluntarily or because of a legal

       obligation, who knowingly or intentionally ... places the dependent in a

       situation that endangers the dependent’s life or health ... commits neglect of a

       dependent, a Level 6 felony.” The offense is elevated to a Level 1 felony “if it is

       committed ... by a person at least eighteen (18) years of age and results in the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 7 of 11
       death of a dependent who is less than fourteen (14) years of age.” I.C. § 35-46-

       1-4(b)(3). “A person engages in conduct ‘intentionally’ if, when [s]he engages

       in the conduct, it is [her] conscious objective to do so.” Ind. Code § 35-41-2-

       2(a). “A person engages in conduct ‘knowingly’ if, when [s]he engages in the

       conduct, [s]he is aware of a high probability that [s]he is doing so.” I.C. § 35-

       41-2-2(b). For the purposes of the neglect statute, a knowing behavior means

       that “the accused must have been subjectively aware of a high probability that

       [s]he placed the dependent in a dangerous situation.” Armour v. State, 479
N.E.2d 1294, 1297 (Ind. 1985).


[17]   Adkins does not challenge the sufficiency of the evidence as to the age-related

       elements or that K.S. was a dependent in her care. She argues that the evidence

       is insufficient to prove (1) that she knowingly or intentionally placed K.S. in a

       situation that endangered his life or health and (2) that her conduct resulted in

       his death. Specifically, Adkins argues that smoking marijuana in the same

       room where K.S. was sleeping and later tripping over pillows on the floor while

       carrying K.S., which caused K.S.’s head and neck to “whip hard,” does not

       establish that she knowingly or intentionally placed K.S. in a situation that

       endangered his life or health. Appellant’s Brief at 14. Adkins’s argument

       overlooks evidence favorable to the conviction.


[18]   Dr. Geller described five different areas of soft tissue damage about K.S.’s head

       that resulted from blunt force trauma. These abrasions and contusions were not

       present earlier in the evening but were inflicted during a short window of time

       when K.S. was in Adkins’s care. Both Dr. Geller and Dr. Hicks testified that

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 8 of 11
       Adkins’s explanation of how she tripped and fell against the door while

       carrying K.S. did not account for the numerous injuries about K.S.’s head. Dr.

       Geller also determined that the blunt force trauma inflicted on K.S. resulted in a

       severe subdural hematoma that caused the right side of K.S.’s brain to shift

       seven millimeters to the left in addition to bleeding at the base of his brain.

       K.S. also suffered retinal hemorrhages that Dr. Hicks described as consistent

       with inflicted trauma. Dr. Hicks testified that the force necessary to inflict such

       injuries would have been such that a reasonable person would have known that

       K.S. was in immediate danger. The evidence was that K.S. suffered the trauma

       to his head while in the bedroom under Adkins’s exclusive care and that Adkins

       came out of the bedroom between 9:15 p.m. and 9:30 p.m. K.S. was not taken

       to the hospital until 10:00 p.m., by which time he had become unresponsive

       and had shallow, labored breathing.


[19]   In addition to the medical findings, Dr. Hicks noted that when the explanation

       given by the caregiver does not adequately explain the injuries or when the

       explanation changes, such indicates to a practitioner that the injuries may have

       been inflicted. Here, aside from the fact that her explanation did not adequately

       account for K.S.’s injuries, Adkins’s explanation of what happened to K.S. was

       not consistent. Her story changed from nothing happened, to she tripped and

       fell and K.S. was not injured, to she tripped and fell and K.S.’s head whipped

       forward but did not hit the doorframe as she fell against it. Regardless of what

       transpired while K.S. was in Adkins’s care, it was significant enough that when

       Adkins came out of the bedroom and spoke with Himelick, Himelick used a


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 9 of 11
       flashlight to see if K.S.’s pupils reacted. Further, Dr. Hicks explained that after

       sustaining the serious injuries that K.S. did, he would not have expected K.S. to

       act normally as Himelick described his behaviors shortly after he suffered the

       trauma to his head. Further belying the claims that K.S. was acting normally is

       Himelick’s text message to Collette. Mere minutes after sending the text

       message, Adkins carried K.S.’s limp body into the emergency room.


[20]   Although Adkins claims that she only tripped and fell while holding K.S., her

       story does not adequately explain the number and severity of the injuries K.S.

       sustained while in her care. In light of Dr. Geller’s medical findings and Dr.

       Hick’s expert testimony, the trier of fact—here, the trial court—could have

       reasonably concluded that Adkins should have been aware that her actions,

       whatever they were, placed K.S. in a dangerous situation and that medical care

       was warranted. This satisfies the knowing element of the neglect of a

       dependent statute.


[21]   Adkins also argues that the evidence is insufficient to prove that her actions

       resulted in K.S.’s death. This Court has determined that “the phrase ‘results in

       the death of a dependent’ for purposes of the neglect statute . . . implicates

       proximate causation.” Patel v. State, 60 N.E.3d 1041, 1052 (Ind. Ct. App.

       2016). Under this standard, the State must, at a minimum, prove beyond a

       reasonable doubt that the death would not have occurred “but for” the

       neglectful act. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 10 of 11
[22]   As noted above, K.S. suffered multiple severe injuries to his head that were not

       adequately explained by the trip and fall scenario provided by Adkins and that

       the force used to inflict such injuries was such that a reasonable person would

       have known that the child was in immediate danger. Yet, from the evidence, it

       took up to an hour before Adkins sought medical assistance for K.S. As Dr.

       Hicks testified, in the case of bleeding on the brain, prompt medical care

       increases the chances of a more positive outcome. Here, whether prompt

       medical care would have changed the outcome in this case is unknown. The

       delay in seeking medical care, however, clearly contributed to K.S.’s untimely

       death. Adkins’s inflicted the lethal injuries on K.S. and delayed treatment for

       him. The trier of fact could have reasonably concluded that her conduct

       resulted in K.S.’s death.


[23]   In light of the forgoing, we conclude that the evidence is sufficient to support

       Adkins’s conviction for neglect of a dependent resulting in death as a Level 1

       felony.


[24]   Judgment affirmed.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2121 | April 24, 2020   Page 11 of 11